Remarks
Claims 1, 3-10, and 12-19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
Applicant alleges “claims 1-19 are pending”.  This is incorrect.  Claims 2 and 11 have been canceled.  Thus, only claims 1, 3-10, and 12-19 are pending.  
Applicant alleges “the solution is used on a binary file, in order to avoid ROP attacks, and it needs to change the content of its original binary file and still maintain its function when executed.  Since it already a binary file, it has a strict requirement when executed, and it cannot use the prior art way (such as Franz) to add some new instructions into the binary file or the binary file will run in an incorrect way.”  Applicant does not reference any claim language here, but makes clear that, if a patent is ever granted on the instant application, all systems that add new instructions to a binary do not infringe.  
Applicant then provides various allegations regarding claimed and non-claimed subject matter, followed by alleging “Thus Franz fails to disclose at least features a)-c)”.  Applicant then copies in the generating limitation with highlighting on the wherein clause Franz merely discloses generated a diversified code according to the emitted code, and adding the diversified code into the whole code file, so Franz’s solution is not a targeted solution to push/pop an instruction pair, so Franz does not disclose generating an equivalent instruction pair for the substitutable instruction pair, wherein the equivalent instruction pair and the substitutable instruction pair are the same particular kind of instruction pair.  And both the substitutable instruction pair and the equivalent instruction pair do pushing and popping to the same group of registers (the first group of registers), they’re same kind of instruction pairs, and in order to look like two different instruction pairs (to avoid an ROP attack), the equivalent instruction pair does pushing and popping to the first group of registers, and also needs to do pushing and popping to an additional register.”  The majority of this simply discusses the claim limitation and intent thereof with no reference to the prior art whatsoever.  With respect to Applicant’s allegation that “Franz merely discloses generated a diversified code according to the emitted code, and adding the diversified code into the whole code file, so Franz’s solution is not a targeted solution to push/pop an instruction pair, so Franz does not disclose generating an equivalent instruction pair for the substitutable instruction pair, wherein the equivalent instruction pair and the substitutable instruction pair are the same particular kind of instruction pair”, Franz discloses generating diversified code by adding instructions, such as NOPs, which are picked from a candidate set, and can include a pair of push/pop, for example, added with respect to instructions already present in the code (e.g., the pairs discussed above), for example.  Therefore, Franz clearly discloses the argued subject matter.  
in Franz’s solution after the diversified code is added into the whole code file, the emitted code, and the diversified code both exist in the whole code file.”  Applicant provides no proof of this.  Therefore, such an allegation is moot.  Furthermore, in Franz, diversified code overwrites instructions in the emitted code.  For example, column 6, line 66 to column 7, line 3 states “The original call pushes the address of the next instruction on the stack, then jumps to the called function.  As illustrated it replaced with a PUSH/JMP pair that pushes the undiversified return address.”  Clearly, replacing is overwriting.  Franz includes many additional examples, but the above is sufficient to show overwriting/replacing.  
Applicant then takes issue with the determining limitation and alleges “As Franz’s solution occurs before compiling, it does not have strict requirements when generate the diversified code, and it only need to have the same function when executing, but the diversified code and the emitted code can have different instructions and have different code lengths.  Thus, Franz does not disclose precisely” the determining limitation.  Applicant’s argument has nothing to do with the claim limitation being argued.  Indeed, this limitation only discusses a single pair of instruction pairs.  Other portions of the claimed binary file may be changed in a different fashion, the file may wind up being longer, and the like.  Furthermore, Applicant does not point to any “strict requirements when generate the diversified code”.  Therefore, Applicant’s argument is faulty, moor, and erroneous.  
Applicant argues only paragraphs 160 and 161 of Horning and generally alleges that each of only these 2 paragraphs of Horning “fails to disclose features a)-c)”.  
Generating an equivalent instruction pair for the substitutable instruction pair, the equivalent instruction pair including a first equivalent instruction for pushing a second group of registers onto the stack memory, and a second equivalent instruction for popping the second group of registers off the stack memory, wherein the second group of registers includes the first group of registers and at least one additional register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures; selecting null instructions from predefined set (e.g., push and pop of a given register) and inserting into a program, replacing instructions with equivalents, replacing a mov with push and pop, etc., as examples); and
Overwriting the first instruction and the second instruction with the first equivalent instruction and the second equivalent instruction, respectively (Exemplary Citations: for example, Paragraphs 150-162 and associated figures; code in the original is replaced by the modified code, for example);
Wherein the step of generating the equivalent instruction pair further comprises:
Determining a group of alternative instruction pairs for the substitutable instruction pair based on a group of selectable general purpose registers for the substitutable instruction pair, wherein the group 
As one example, paragraphs 153-154 explicitly mentions insertion of PUSH reg and POP reg.  Therefore, Horning clearly discloses the argued subject matter, despite Applicant’s attempt to point to only 2 paragraphs with no reference to claim language.  
Applicant alleges “Swaine fails to disclose or suggest generating an equivalent instruction pair to overwrite the substitutable instruction, wherein the equivalent instruction pair is the same kind of instruction with the substitutable instruction, thus fails to disclose features a)-c).”  Swaine was cited as disclosing “a group of selectable general purpose registers determined according to an instruction type”.  This has not been argued by Applicant.  Thus, such stands as fact.  

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Franz (U.S. Patent 9,250,937) or, in the alternative, under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Horning (U.S. Patent Application Publication 2007/0234070) or, in the alternative, under 35 U.S.C. 103 as obvious over Franz in view of Horning and Swaine (U.S. Patent Application Publication 2003/0154028).
Regarding Claim 1,
Franz discloses a method for defense against ROP attacks, the method comprising:
Identifying a substitutable instruction pair from the binary file, the substitutable instruction pair including a first instruction for pushing a first group of registers onto a stack memory, and a second instruction for popping the first group of registers off the stack memory, wherein the first group of registers includes at least one general purpose register 
Generating an equivalent instruction pair for the substitutable instruction pair, the equivalent instruction pair including a first equivalent instruction for pushing a second group of registers onto the stack memory, and a second equivalent instruction for popping the second group of registers off the stack memory, wherein the second group of registers includes the first group of registers and at least one additional register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures; generating diversified code by adding instructions, such as NOPs, which are picked from a candidate set, and can include a pair of push/pop, for example, added with respect to instructions already present in the code (e.g., the pairs discussed above), for example); and
Overwriting the first instruction and the second instruction with the first equivalent instruction and the second equivalent instruction, respectively (Exemplary Citations: for example, Column 4, lines 27-40; 
Wherein the step of generating the equivalent instruction pair further comprises:
Determining a group of alternative instruction pairs for the substitutable instruction pair based on a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction pair and wherein the group of selectable general purpose registers is not being used by the substitutable instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Selecting a random one from the determined group of alternative instruction pairs as the equivalent instruction pair (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures);

Identifying a substitutable instruction pair from the binary file, the substitutable instruction pair including a first instruction for pushing a first group of registers onto a stack memory, and a second instruction for popping the first group of registers off the stack memory, wherein the first group of registers includes at least one general purpose register (Exemplary Citations: for example, Paragraphs 150-162 and associated figures; identifying instructions for which equivalent instructions are to be inserted, for example);
Generating an equivalent instruction pair for the substitutable instruction pair, the equivalent instruction pair including a first equivalent instruction for pushing a second group of registers onto the stack memory, and a second equivalent instruction for popping the second group of registers off the stack memory, wherein the second group of registers includes the first group of registers and at least one additional register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures; selecting null instructions from predefined set (e.g., push and pop of a given register) and inserting into a program, replacing instructions with equivalents, replacing a mov with push and pop, etc., as examples); and
Overwriting the first instruction and the second instruction with the first equivalent instruction and the second equivalent instruction, 
Wherein the step of generating the equivalent instruction pair further comprises:
Determining a group of alternative instruction pairs for the substitutable instruction pair based on a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction pair and wherein the group of selectable general purpose registers is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures); and
Selecting a random one from the determined group of alternative instruction pairs as the equivalent instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the software self-defense techniques of Horning into the code randomization system of Franz in order to allow the system to provide additional defensive protections against attacks, allow for more null effect sequences to be used and added to the code, increase the obfuscation of the code, and/or to increase security in the system.  

Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a storage medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Franz, Horning, and/or Swaine discloses the method of claim 1, in addition, Franz discloses that the step of generating the equivalent instruction pair further comprises:

Generating the equivalent instruction pair based on the selected at least one additional register (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Horning discloses that the step of generating the equivalent instruction pair further comprises:
Selecting the at least one additional register from a group of selectable general purpose registers for the substitutable instruction pair, wherein the group of selectable general purpose registers is determined according to an instruction type of the substitutable instruction type of the substitutable instruction pair and is not being used by the substitutable 
Generating the equivalent instruction pair based on the selected at least one additional register (Exemplary Citations: for example, Paragraphs 150-162 and associated figures).  
Swaine also discloses a group of selectable general purpose registers determined according to an instruction type (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the instruction sets and registers of Swaine into the code randomization system of Franz as modified by Horning in order to allow for usage of multiple instruction sets and process architectures, ensure that the appropriate registers are used for such, ensure adherence to ARM and Thumb standards, and/or to increase security in the system.  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Franz, Horning, and/or Swaine discloses the method of claim 2, in addition, Franz discloses that the substitutable instruction pair is an instruction pair and the group of selectable general purpose registers 
Horning discloses that the substitutable instruction pair is an ARM instruction pair and the group of selectable general purpose registers includes at least one register which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 150-162 and associated figures); and
Swaine discloses that the substitutable instruction pair is an ARM instruction pair and the group of selectable general purpose registers includes at least one of r1 to r11 which is not being used by the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 32, 50, 52, 53, 81, 147, 171, 176, 178 and associated figures).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Franz, Horning, and/or Swaine discloses the method of claim 2, in addition, Swaine discloses that the substitutable instruction pair is a Thumb instruction pair and the selectable general purpose registers 
Regarding Claim 14,
Claim 14 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Franz, Horning, and/or Swaine discloses the method of claim 1, in addition, Horning discloses determining whether a stack pointer based addressing instruction is interposed between the substitutable instruction pair (Exemplary Citations: for example, Paragraphs 202-204 and associated figures; stack pointers, for example); and
If a stack pointer based addressing instruction is interposed between the substitutable instruction pair, modifying an offset value in the stack pointer based addressing instruction based on a number of the at least one additional register used in the equivalent instruction pair and a length of each additional register (Exemplary Citations: for example, Paragraphs 202-204 and associated figures; modifying pointers, for example).  
Regarding Claim 15,
Claim 15 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 8,

Mapping the binary file into the memory (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Horning discloses before identifying the substitutable instruction pair from the binary file, determining a file to be mapped into a memory during a file mapping procedure as the binary file if the file to be mapped into the memory is in binary format (Exemplary Citations: for example, Paragraphs 97, 102, 195, 196, 254, 259, 264, 267, and associated figures); and
Mapping the binary file into the memory (Exemplary Citations: for example, Paragraphs 97, 102, 195, 196, 254, 259, 264, 267, and associated figures).  

Claim 17 is a system claim that corresponds to method claim 8 and is rejected for the same reasons.  

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Horning, Swaine, and Sporkert (U.S. Patent Application Publication 2014/0007075).
Regarding Claim 7,
Franz, Horning, and/or Swaine discloses the method of claim 1, in addition, Franz discloses after modifying the unpacked application file by overwriting the substitutable instruction pair identified in the binary file with the generated equivalent instruction pair, performing a function (Exemplary Citations: for example, Column 4, lines 27-40; Column 5, lines 4-36; Column 6, lines 20-35; Column 6, line 42 to Column 7, line 5; Column 8, line 53 to Column 9, line 53; Column 10, lines 1-49; Column 11, line 7 to Column 12, line 9; and associated figures); and
Horning discloses after modifying the unpacked application file by overwriting the substitutable instruction pair identified in the binary file with the generated equivalent instruction pair, performing a function (Exemplary Citations: for example, Paragraphs 150-162 and associated figures);
But does not explicitly disclose that the binary file is comprised in a compressed application file which is to be loaded into a computer system, 
Sporkert, however, discloses that the binary file is comprised in a compressed application file which is to be loaded into a computer system, the method further comprising (Exemplary Citations: for example, Paragraphs 37-39 and associated figures; compressed application, which is unpacked, updated, and repacked, for example):
Unpacking the compressed application file to locate the binary file from the unpacked application file (Exemplary Citations: for example, Paragraphs 37-39 and associated figures; compressed application, which is unpacked, updated, and repacked, for example); and
The function comprises repacking the modified application file (Exemplary Citations: for example, Paragraphs 22, 37-39 and associated figures; compressed application, which is unpacked, updated, and repacked, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the compression and updating techniques of Sporkert into the code randomization system of Franz as modified by Horning and Swaine in order to allow the system to compress and decompress files, reduce storage and transmission requirements, allow for efficient application updates, ensure that files are repacked after updates, and/or ensure that files are updated properly.  

Claim 16 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 9,
Franz as modified by Horning, Swaine, and Sporkert discloses the method of claim 7, in addition, Sporkert discloses that the computer system is a mobile computer system (Exemplary Citations: for example, Paragraphs 22, 37-39 and associated figures); and
Horning discloses that the computer system is running on an ARM architecture (Exemplary Citations: for example, Paragraph 121 and associated figures).  
Regarding Claim 18,
Claim 18 is a system claim that corresponds to method claim 9 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432